DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/14/2022. The examiner acknowledges the amendments to claims 1, 8 – 10, and 13. Claims 2, 6 – 7, and 15 – 24 are cancelled. Claims 25 – 28 are new.

Response to Arguments
Applicant’s arguments, see pg 6, filed 07/14/2022, with respect to the USC 112 (a) and (b) rejections of claims 1, 3, and 5, and 8 - 13 have been fully considered and are persuasive.  The USC 112 (a) and (b) rejections of claims 1, 3, 5, and 8 - 13 have been withdrawn. 
Applicant’s arguments, see pg 7, filed 07/14/2022, with respect to the USC 102 and 103 rejections of claims 1, 3, 5, and 8 – 13 have been fully considered and are persuasive.  The USC 102 and 103 rejections of claims 1, 3, 5, and 8 – 13 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Celeste Walker on 09/01/2022.

The application has been amended as follows: 
Claim 14 has been amended in the following manner:
A method comprising: [[for]]
Collecting vaginal microbiota using the device of claim 1.

Election/Restrictions
Claims 1, 3, 5, and 8 - 13 allowable. Claims 4 and 14, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III; and A and B, as set forth in the Office action mailed on 12/01/2020, is hereby withdrawn and claims 4 and 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 1, 3 – 5, 8 - 14, and 25 - 28 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it comprises allowable subject matter comprising a device to collect vaginal microbiota from a vaginal canal of a patient comprising separate deployment and retrieval elements for respectively deploying or retrieving an absorbent material into or out of the vaginal canal. The closest prior art of record, US 4257427 A to Bucalo, only teaches a single element for deployment of an absorbent material into a vaginal canal [col 5, ln 39 – col 6, ln 15. However, Bucalo does not teach a separate retrieval element for retrieving the absorbent material. Instead, Bucalo’s absorbent element comprises a retrieval interface comprising a string, like many commercially available vaginal adsorbent materials such as tampons, which obviates the need for a separate retrieval element.
Claims 3 – 5, 8 - 14, and 25 – 28 are allowed for depending from the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791